Citation Nr: 1607412	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-22 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right arm numbness.

3.  Entitlement to service connection for left arm numbness.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for flutter of the heart.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, from February 1991 to March 1991, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

When the case was most recently before the Board in May 2014 it was remanded for additional development.  In May 2014 the Board also remanded the issue of entitlement to service connection for a psychiatric disability.  However, the RO granted service connection for a psychiatric disability, diagnosed as depression, in a March 2015 rating decision.  As this represents a total grant of benefits sought on appeal, the issue of entitlement to service connection for a psychiatric disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In this regard, the March 2015 rating decision indicates that this is a full grant of the benefits sought on appeal and the Veteran has not disputed this.  Additionally, the record reflects that the Veteran does not have a diagnosis of PTSD, and he has not indicated that he still wishes to pursue any claim of entitlement to service connection for PTSD, which was recharacterized by the Board in remands dated in June 2012 and May 2014 as a claim of entitlement to service connection for an acquired psychiatric disability (which, as just noted, was granted in a March 2015 rating decision).

As noted in the May 2014 remand, although an August 2013 rating decision reflects service connection was granted for right and left lower extremity radiculopathy associated with a service-connected back disability, the right and left foot claims remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the May 2014 remand the Board instructed the RO to search all available repositories, to include the National Personnel Records Center located in St. Louis, Missouri, in an attempt to locate the Veteran's complete service treatment records.  Specifically, it was instructed that the service treatment records for the periods of service from February 12, 1991 to March 17, 1991 and from February 7, 2003 to May 29, 2004 must be obtained and associated with the record.  It was further instructed that the claims folder must document the efforts made to obtain these records along with any negative responses, and if the service treatment records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the service treatment records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

The record contains a December 2014 deferred rating decision which notes that records from Ft. Campbell Museum should be obtained and if a negative response is received, then a letter of notification should be sent to the Veteran.  The record also contains a January 2015 Report of General Information which reflects that a call was placed to Ft. Campbell Museum requesting the Veteran's service treatment records, and the director indicated that they did not have the information needed, and that the RO should contact the "National Personnel, Records Management Center etc, to obtain the Veteran's service treatment records."
 
Unfortunately, the record does not contain any correspondence to the Veteran explaining the steps taken to obtain the service treatment records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  The record also does not contain a formal finding of unavailability regarding the missing service treatment records.  As such, a remand is required in order to accomplish these actions.

Additionally, the Board notes that the May 2014 remand instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral upper extremity numbness.  Specifically, the examiner was requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by numbness in the right and/or left upper extremity is related to service or caused or aggravated by service-connected low back degenerative spondylosis.

The Veteran underwent a VA examination in October 2014 regarding his upper extremities.  The report of that examination contains an opinion that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran's service-connected lumbar spine condition would not cause his upper extremity neurological conditions.  The examiner stated that the lumbar spine is anatomically distant and distinct from the upper extremities, to include those nerves which exit the spine at the cervical spine region.  The examiner also indicated that because of history and basic anatomy do not support any link between the lumbar spine disability and lower extremity radiculopathy and his bilateral upper extremity numbness, there can be no aggravation.

The October 2014 VA examination report does not contain any opinion regarding direct service connection.  Despite an instruction to provide one, the examiner did not provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by numbness in the right and/or left upper extremity is related to service.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to obtain the requested opinion.

Finally, regarding the claim of entitlement to service connection for right and left foot disabilities, the May 2014 remand instructed the RO to provide the Veteran with a VA examination in order to determine whether it is at least as likely as not (a 50 percent or greater probability) that a right and/or left foot disability is related to service.  The Veteran underwent the requested foot examination in July 2014.  The examination report contains an opinion that currently there is no objective evidence of any condition of either foot.  Unfortunately, the VA examination report reflects that no imaging studies were performed, that no answer was provided regarding whether the Veteran has pes planus, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, and malunion or nonunion of tarsal or metatarsal bones, and that no answer was provided as to whether the Veteran requires arch supports, custom orthotic inserts, or shoe modifications.  Additionally, the May 2014 remand noted that the Veteran has received treatment for onychomycosis, yet the October 2014 examiner did not address this diagnosis.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the October 2014 VA examination report, while reflecting an opinion that the Veteran does not have any diagnosis with respect to the feet, does not include any imaging studies, and curiously omits answers to specific examination questions, and does not address the previously diagnosed onychomycosis.  As such, the Board cannot be clear as to whether the Veteran's feet were fully examined.  Therefore, a remand is required for a medical examination and complete opinion based upon an accurately documented examination of the Veteran's feet, and one which notes whether the diagnosis of onychomycosis is etiologically related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate effort to obtain and associate with the claims file the Veteran's service treatment records for his periods of service from February 12, 1991 to March 17, 1991 and from February 7, 2003 to May 29, 2004.

All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2) (2015), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Return the claims file, to include a copy of this remand, to the October 2014 VA peripheral nerves examiner, if available, in order to provide the below requested opinion.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's neurological disabilities of the upper extremities (diagnosed as right carpal tunnel syndrome and left C7 radiculopathy at the October 2014 VA examination) are etiologically related to service.

A complete rationale for all opinions must be provided.  

If the October 2014 VA examiner is unavailable and the new examiner determines that another VA examination is required in order to provide the above requested opinion, then a new VA examination should be scheduled.

3.  Schedule the Veteran for a VA foot examination in order to determine the nature and etiology of any current bilateral foot disability, to include onychomycosis.  A copy of this remand and the claims file must be made available to the examiner.  The examiner should note that the claims file was reviewed in conjunction with the examination.  

The examiner must conduct all indicated studies, to include imaging studies of the feet.  The examiner should also provide a diagnosis with respect to each foot, and should fully complete the Disability Benefits Questionnaire for foot disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current bilateral foot disability (to include onychomycosis - diagnosed in January 2012, April 2011, May 2010, June 2009, December 2008 and May 2008, January 2008 and October 2007 VA treatment records) is etiologically related to service.

A complete rationale for all opinions must be provided.

4.  The Veteran must be informed of the importance of reporting to the scheduled examination(s) and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




